      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PENN HILLS SCHOOL DISTRICT                    :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :         Civil Action No. 2:21-cv-363
                                              :
S.B., a minor, and his parent, D.T.,          :
                                              :
                       Defendants.            :


                                       COMPLAINT

       AND NOW, comes the Plaintiff, Penn Hills School District, by and through its

undersigned counsel, Aimee R. Zundel, Esquire, and the law firm of Weiss Burkardt

Kramer LLC, and hereby files the following Complaint, and avers as follows:

                             JURISDICTION AND VENUE

       1.      Jurisdiction is proper under the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. §1400.

       2.      Penn Hills School District (“District”) has exhausted its remedies under the

provisions of the IDEA by participating in an impartial due process hearing as required by

20 U.S.C. §1415(f). A true and correct copy of the December 17, 2020 Decision and Final

Order (“Decision”) is attached and marked “Exhibit A.”

       3.      Venue lies within the Western District of Pennsylvania as the actions

complained of occurred within this judicial district.

                                        PARTIES

       4.      Plaintiff District is a political subdivision within the Commonwealth of

Pennsylvania with a principal place of business at 260 Aster Street, Pittsburgh, PA 15235.
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 2 of 13




       5.      Defendant S.B. is a resident child enrolled in the District. S.B. qualifies for

protection under the IDEA as a student with a disability.

       6.      Defendant D.T. is the natural guardian of S.B. who resides within the

District’s geographical boundaries. S.B. and D.T. are hereinafter collectively referred to

as “Defendants.”

                              FACTUAL BACKGROUND

       7.      S.B. qualifies for special education as a student with Emotional Disturbance

and an Other Health Impairment.

       8.      S.B. has historically been diagnosed with Attention Deficit Hyperactivity

Disorder, Autism, Oppositional Defiant Disorder, and Intermittent Explosive Disorder.

       9.      S.B. receives Supplemental Emotional, Learning, and Speech/Language

Support from the District.

       10.     S.B. has been in residential placement twice over the past several years and

is currently in a shelter, as a step-down from his most recent residential placement.

       11.     During the 2018-2019 school year, S.B. was in the 9th grade.

       12.     S.B. began the 2018-2019 school year in an out-of-district Residential

Treatment Facility (RTF).

       13.     At the end of April 2018, S.B. was to return to the District from the RTF.

The District invited S.B. and D.T. to participate in an IEP Team meeting.

       14.     The IEP Team, including D.T., agreed that S.B. would receive Full Time

Emotional Support from District. S.B. received this level of support for the remainder of

the 2018-2019 school year.




                                             2
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 3 of 13




       15.     S.B.’s IEP Team convened again, within 30 days of his return to the District,

on May 29, 2018.

       16.     In September 2018, the District convened S.B.’s Individualized Education

Program (IEP) Team.

       17.     Recognizing his academic and behavioral progress, and leaning on the

requests of D.T., the IEP Team altered S.B.’s schedule. He received special education

support for Math, English, but was educated with nondisabled peers for Civics, Biology

and all other courses.

       18.     On September 4, 2018, a Notice of Recommended Educational Placement

(NOREP) was issued to memorialize the support schedule agreed to by S.B.’s IEP Team.

       19.     On September 24, 2018, S.B.’s IEP Team met to review his educational

program.

       20.     On October 31, 2018, S.B.’s IEP Team met again to review his educational

program.

       21.     In November 2018, S.B.’s IEP Team recommended that he receive a higher

level of emotional support programming – namely, Full Time Emotional Support.

       22.     Also, in November 2018, the District initiated a Permission to Reevaluate,

including a review of academic and behavioral assessment data, and a Functional

Behavioral Assessment (FBA).

       23.     In January 2019, the District issued a Reevaluation Report. The RR

acknowledged S.B.’s continued eligibility for special education programming.

       24.     In February 2019, S.B.’s IEP Team convened. The Team concluded that

S.B. continued to require Full Time Emotional Support.



                                             3
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 4 of 13




       25.     On June 5, 2019, S.B.’s IEP Team reconvened and recommended placement

at an out-of-District program. D.T. agreed with this placement and signed a NOREP

indicating the same.

       26.     During the 2019-2020 school year, S.B. was in the 10th grade.

       27.     Despite an initial planned return to the District, S.B. was court-placed at a

RTF within the Erie Public School District sometime after June 2019.

       28.     S.B. returned to the District at or around the time of the state-wide COVID-

19 school closure issued by Governor Wolf on March 13, 2020.

       29.     On June 24, 2020, D.T. filed a due process complaint with the Office for

Dispute Resolution (“ODR”). A true and correct copy of the June 24, 2020 Due Process

Complaint (“Complaint”) is attached and marked “Exhibit B.”

       30.     D.T.’s due process complaint alleged that the District failed to offer a free

appropriate public education (FAPE) to S.B. from March 2018 through June 2019. See

Exhibit A, p.2. It included no other claims.

       31.     Hearings were held on September 9, 2020, September 16, 2020, and

October 7, 2020.

       32.     On September 16, 2020, the District presented documentary evidence and

the testimony of two witnesses.

       33.     On October 7, 2020, the District moved forty-nine (49) exhibits into

evidence which represented the contents of S.B.’s educational file with the District.

       34.     On October 16, 2020, pursuant to the Hearing Officer’s request, the District

filed an Affidavit and Declaration confirming that the documents represented the




                                               4
       Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 5 of 13




educational file and that the same had been provided to the Hearing Officer and D.T. A

copy of this transmittal is included as “Exhibit C.”

        35.     On December 17, 2020, the Hearing Officer issued a decision.

        36.     The Hearing Officer awarded S.B. 675 hours of compensatory education for

the period of February-June 2019.

        37.     The Hearing Officer further awarded S.B. 202.5 hours of Extended School

Year (ESY) compensatory education.

                                          COUNT I

        THE HEARING OFFICER ERRED WHEN HE ORDERED
        COMPENSATORY EDUCATION BASED UPON PROCEDURAL
        ERRORS ALONE, RESULTING IN NO SUBSTANTIVE DENIAL
        OF FAPE TO THE STUDENT.

        38.     Plaintiff hereby incorporates the allegations of the foregoing paragraphs

into Count I.

        39.     The Hearing Officer’s decision provides, in relevant part – [A]pplying

Rowley, Endrew, Dunn, and after factoring in the preponderant evidence of procedural

violations, for all the reasons that follow, I now find the District failed to offer and provide

the Student with a FAPE from February 2019 through June 2019, an appropriate Final

Order granting appropriate relief follows.”

        40.     A remedy of compensatory education is only appropriate when an eligible

child’s substantive rights are affected because of a school district’s violation of IDEA

procedural standards. D.K. v. Abington School District, 696 F.3d 233 (3d Cir. 2012).

        41.     Procedural violations of the IDEA are a denial of FAPE only where they

result in loss of an educational opportunity, seriously infringe on the parents’ opportunity




                                               5
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 6 of 13




to participate in development of the IEP, or cause a deprivation of educational benefits. 34

C.F.R. §300.513; C.H. v. Cape Henlopen Sch. Dist., 606 F.3d 59, 66 (3d Cir. 2010).

        42.      The Hearing Officer improperly based his award of compensatory

education on a finding that the District violated S.B.’s IDEA procedural rights.

        43.      The Hearing Officer failed to make any findings of fact or conclusions of

law which demonstrate loss of an educational opportunity for S.B., serious infringement

on D.T.’s opportunity to participate in development of S.B.’s IEP, or cause a deprivation

of educational benefits.

        44.      Thus, the Hearing Officer committed an error of law.

        45.      The District did not violate S.B. substantive rights and provided S.B. with

FAPE.

        WHEREFORE, Plaintiff demands that the Hearing Officer’s award of

compensatory education be reversed.

                                         COUNT II

        THE HEARING OFFICER ERRED WHEN HE FOUND THAT
        SEVERAL ONE-PAGE IEP TEAM MEETING NOTES
        DOCUMENTS WERE NONCOMPLIANT BECAUSE THEY
        LACKED A STATEMENT OF PRESENT LEVELS, GOALS,
        TRANSITION SERVICES, SDI, A POSITIVE BEHAVIOR
        SUPPORT PLAN, RELATED SERVICES OR SUGGESTED
        ACCOMMODATIONS.”

        46.      Plaintiff hereby incorporates the allegations of the foregoing paragraphs

into Count II.

        47.      The Hearing Officer found that a procedural violation existed because

several one-page IEP meeting notes documents issued by the District did not include “a




                                              6
       Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 7 of 13




statement of present levels, goals, transition services, SDI, a positive behavior support plan,

related services or suggested accommodations.” See, e.g., Exhibit A, p.10.

       48.        For each IEP meeting where a one-page IEP meeting note document was

created, S.B. had in place an IEP which reflected a statement of present levels, goals,

transition services, SDI, a positive behavior support plan, related services and

accommodations.

       49.        Thus, no procedural violation lies.

       WHEREFORE, Plaintiff demands that the Hearing Officer’s award of

compensatory education based upon procedural violations found in error must be reversed.

                                          COUNT III

       THE HEARING OFFICER ERRED WHEN HE FOUND THAT THE
       DISTRICT OWED 675 HOURS OF COMPENSATORY
       EDUCATION FOR THE PERIOD OF JANUARY THROUGH JUNE
       2019.

       50.        Plaintiff hereby incorporates the allegations of the foregoing paragraphs

into Count III.

       51.        Plaintiff alleges that the Hearing Officer erred when he ordered the District

to provide 675 hours of compensatory education.

       52.        On appeal of an IDEA case, the Court exercises a modified de novo review,

giving “due weight” to the findings of the Hearing Officer. P.P. v. West Chester Area Sch.

Dist., 585 F.3d 727, 734 (3d Cir.2009).

       53.        The Hearing Officer did not make adequate findings to support his

determination that S.B. was entitled to 675 hours of compensatory education.




                                                7
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 8 of 13




       54.        The Hearing Officer used a 7.5-hour instructional day and approximated 90

school days between February and June of the 2018-2019 school year, by stating that, on

average, there are 20 school days per month.

       55.        The Hearing Officer engaged in no consideration or calculation of days

when programming was made available to S.B. but S.B. did not attend, as reflected in

various District Exhibits, such as School District Exhibits 38 & 46 (“S-38” and “S-46”).

       56.        The Hearing Officer did not consider S.B.’s enrollment at the Shuman

Center School, a juvenile detention center, from May 20, 2019 through June 4, 2019.

       57.        During enrollment at Shuman Center School, S.B. was enrolled in a full day

school program including both academics (Social Studies, Math, Reading, English, and

Science), as well as electives (Family and Consumer Science, Physical Education, Teen

Life, and Art).

       58.        S.B.’s performance while at Shuman Center was satisfactory, and he

received proper credit for attending and completing work.

       59.        The Hearing Officer did not consider the precise day on which S.B.’s school

year ended in 2018-2019, instead assuming that 10 school days occurred in June 2019

because there are, on average, 20 school days per month.

       60.        Progress reports were issued on June 8th and June 11th, 2018 by the District

for S.B.’s IEP goals.

       61.        The amount of compensatory education owed to a student is calculated by

isolating the period of deprivation and excluding the time reasonably required for the

school district to rectify the problem. M.C. v. Cent. Reg. Sch. Dist., 81 F.3d 389, 397 (3d

Cir. 1996).



                                               8
         Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 9 of 13




         62.     A Hearing Officer’s equitable remedy must account for the reasonable

rectification period.

         63.     Because the Hearing Officer’s expressly did not account for a reasonable

rectification period, the Hearing Officer’s award of compensatory education was issued in

error.

         WHEREFORE, Plaintiff demands that the Hearing Officer’s award of 675 hours of

compensatory education be reversed.

                                        COUNT IV

         THE HEARING OFFICER ERRED WHEN HE FOUND THAT THE
         DISTRICT OWED 202.5 HOURS OF COMPENSATORY
         EDUCATION FOR ESY DURING THE SUMMER OF 2020.

         64.     Plaintiff hereby incorporates the allegations of the foregoing paragraphs

into Count IV.

         65.     D.T.’s Due Process Complaint (“Complaint”) raised no issue or claim with

regard to S.B.’s extended school year (“ESY”) program.

         66.     Specifically, page 2 of the Complaint has filers indicate whether their

request for a due process hearing is based on a disagreement about either discipline or ESY.

D.T. did not indicate a disagreement about ESY, as the box remains unchecked.

         67.     Further, D.T. did not indicate that S.B. is in the ESY target group on her

Complaint.

         68.     D.T.’s narrative attachment to the Complaint similarly fails to include

claims about ESY.




                                              9
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 10 of 13




       69.     The Hearing Officer framed the issues for determination in due process as

follows:

               a.      Did the District offer the Student a free appropriate public
                       education from March 2018 through June 2018? If not, should
                       the Student be awarded appropriate relief?

               b.      Did the District offer the Student a free appropriate public
                       education from September 2018 through June 2019? If not,
                       should the Student be awarded appropriate relief?

       See Exhibit A, p.4.

       70.     The Hearing Officer acknowledges in the Decision and Order that Parent

pleaded no ESY claim, by stating “[t]he ESY claim is not pleaded individually.” See

Exhibit A, p.35.

       71.     No ESY or summer programming issues were identified in the scope of due

process.

       72.     Because the Complaint was devoid of any ESY claims, the District was not

on notice that it would be required to defend such claims and, as a result, presented no

evidence relating to ESY during the due process hearing. Evidence presented was limited

to issues outlined in the four corners of D.T.’s Complaint and the framing of issues by the

Hearing Officer during the initial hearing session.

       73.     The Hearing Officer’s decision included the following finding with regard

to ESY – “[A]pplying Rowley, Endrew, Dunn, along with the Armstrong Remedial Order

#2, and after factoring in the preponderant evidence of procedural violations, I now find

that the District failed to offer the Student an appropriate 2020 ESY summer program; an

appropriate Order follows.”




                                            10
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 11 of 13




       74.      The Hearing Officer awarded S.B. 202.5 hours of Extended School Year

(ESY) compensatory education.

       75.      The parent or LEA may request a due process hearing with respect to any

matter relating to the identification, evaluation, or educational placement of the student or

the provision of a free appropriate public education (FAPE).

       76.      Parent did not raise any matter or issue with respect to Student’s ESY

programming. Therefore, the Hearing Officer’s ESY compensatory education award was

outside the scope of the hearing and issued in error.

       77.      Furthermore, the Hearing Officer’s calculation of ESY compensatory

education hours was made in error, by approximating that a typical ESY program runs for

8 to 10 weeks on average for 4.5 hours per day, citing no authority or evidence for this

conclusion. See Exhibit A, p.38.

       WHEREFORE, Plaintiff demands that the Hearing Officer’s award of 202.5 for

Extended School Year programming be reversed.

                                        COUNT V

       THE HEARING OFFICER ERRED WHEN HE ORDERED RELIEF
       TO DEFENDANTS WITHOUT CONSIDERING THE AFFIDAVIT
       AND DECLARATION OF PENN HILLS SCHOOL DISTRICT.

       78.      Plaintiff hereby incorporates the allegations of the foregoing paragraphs

into Count V.

       79.      On October 16, 2020, pursuant to the Hearing Officer’s request, the District

submitted an Affidavit and Declaration confirming that the documents represented the

educational file and that the same had been provided to the Hearing Officer and D.T. A

copy of this transmittal is included as “Exhibit C.”



                                             11
      Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 12 of 13




       80.     The Hearing Officer’s Decision provides at p.3, n.3, in pertinent part –

“Once the Parent response was received this hearing officer would then make a

determination if testimony was necessary to clear up any disputes with the Affidavit or the

Exhibits. The District never filed the Affidavit, the gaps still exist and the Parent never

objected to the Exhibits.”

       81.     Plaintiff alleges that the Hearing Officer erred when he failed to consider

the District’s Affidavit and Declaration.

       82.     Plaintiff requested correction of this error and any substantive findings

impacted by the Hearing Officer’s error via email on December 22, 2020.

       83.     The Hearing Officer declined to correct the error, and ODR filed counsel’s

October 16th and December 22nd emails with the official record.

       WHEREFORE, Plaintiff, the Penn Hills School District, demands that the Hearing

Officer’s Order be reversed in its entirety for failure to acknowledge and review the

Affidavit and Declaration of Penn Hills School District.

                                             Respectfully submitted,



                                             By:
                                                     Aimee Rankin Zundel, Esquire
                                                     Pa. ID. No.: 208694
                                                     azundel@wbklegal.com

                                                     WEISS BURKARDT KRAMER
                                                     445 Fort Pitt Blvd., Suite 503
                                                     Pittsburgh, Pennsylvania 15219
                                                     412.391.9890




                                            12
         Case 2:21-cv-00363-NR Document 1 Filed 03/17/21 Page 13 of 13




                           CERTIFICATE OF COMPLIANCE


                       RE: ACCESS TO COURT CASE RECORDS


                                           Case No.:



       I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.




                                            Respectfully Submitted,

                                            WEISS BURKARDT KRAMER LLC



                                            Signature:

                                            Printed Name: Aimee Rankin Zundel

                                            Attorney No. (if applicable): 208694

                                            Phone No.: 412-391-9890




                                               13
